Exhibit 10.92



                                    AMENDMENT TO LICENSE AGREEMENT



      This Amendment, effective as of April 1, 2003, by and between IP Holdings
LLC, with offices located at 104 Foulk Road, Wilmington, DE (“Licensor”) and
Innovo Inc., with offices located at 2333 Kingston Pike, Suite 100, Knoxville,
TN 37919 ("Licensee") (collectively, the "Parties"). 



              WHEREAS, the Parties have entered into a certain license agreement
dated as of March 26, 2001, which was amended as of July 26, 2002 (the
“License”); and 



            WHEREAS, the Parties would like to further amend the License as set
forth herein and in the attached Exhibit B; and .



            NOW THEREFORE, in consideration of their mutual premises, the
Parties hereby amend the License as follows (all capitalized terms used herein
are used as in the License unless otherwise defined).



      1.   This Amendment shall be effective as of April 1, 2003. 



 2. The definition of Articles in Section 1.1 shall state as follows:



      “Bags and small leather/pvc goods”. 



 3. Section 2.1 shall be deleted in its entirety and replaced with the
    following:



      “2.1 Term.  The Term of this Agreement shall be the period commencing as
of April 1, 2003 and continuing through March 31, 2007.” 



4.      Section 2.2 shall be deleted in full and replaced with the following:



      “2.2  Definition of Year and Quarter.  (a) the first Year of the Term
shall be the period from April 1, 2003 through March 31, 2004.  The second Year
of the Term shall be the period 4/1/04 through 3/31/05.  The third Year of the
Term shall be the period 4/1/05 through 3/31/06.  The fourth Year of the Term
shall be the period 4/1/06 through 3/31/07.       Each quarter of each Year
commencing January 1, April 1, July 1 and October 1 shall be deemed a
“Quarter”).



 5. The following Section 2.3 shall be added:



      “2.3  Renewal Term.  Licensee shall have the option to renew thisAgreement
for one additional term of four Years (the “Renewal Term”, referred to together
with the Term, as applicable, as the “Term”), provided that, with respect to
such renewal, (i)  Licensee notifies Licensor of its desire to renew this
Agreement no later than 6 months prior to the expiration date of the Term, (ii)
Licensee has fully complied with its obligations pursuant hereto and has
maintained a performance standard acceptable to Licensor during the Term and
(iii) Licensee has provided reasonable projections for the fourth Year of the 
Term to Licensor upon which Licensor can rely in determining whether Licensee
will meet the Renewal Threshold.   Notwithstanding the foregoing, in the event
that Net Sales  for the Term are  projected to be less than $10,000,000 (the
“Renewal Threshold”), then Licensee’s renewal rights with respect to the Renewal
Term shall be void and unenforceable.   In the event that Licensee provides
projections upon which a renewal is based and they are not achieved, it shall be
deemed a material default under this Agreement. “



6.   Sections 5.1, 5.2, 5.3 and 5.4 shall be deleted in their entirety and
replaced with the following:



5.1            Minimum Royalties.   At all times that the Agreement shall remain
in

effect, Licensee shall pay to Licensor in the manner provided for in Section
11.5  and in conjunction with the reporting requirements set forth in Section 7,
guaranteed Minimum Royalties as set forth in Exhibit B hereto (the “Minimum
Royalties”).   Minimum Royalties shall be paid in equal quarterly installments
on the first day of each Quarter, commencing on April 1, 2003 and continuing
through all Renewal Terms and shall be non-refundable. 



5.2      Percentage Royalties.  At all times that the Agreement shall remain in
effect, Licensee shall pay Licensor in the manner provided for in Section 11.5,
and in conjunction with the reporting requirements set forth in Section 7,
percentage royalties equal to five percent (5%) of Net Sales, as defined herein
(“Percentage Royalties”).    Percentage Royalties shall be accounted for on the
basis of each Quarter, and shall be paid in United States Dollars within thirty
(30) days following the last day of each Quarter (or portion thereof in the
event of prior termination of this Agreement for any reason). 



      5.3      Calculation of Royalties.  All payments of Minimum Royalties for
each Quarter shall be credited against payment of Percentage Royalties for that
Quarter.  If at the end of any Quarter, the amount of Percentage Royalties due
exceeds the Minimum Royalties paid, Licensee shall pay to Licensor in the manner
provided in Section 11.5 the difference between the Minimum Royalties paid and
the Percentage Royalties owed for that Quarter.  Percentage Royalties payable
for each Quarter shall be computed on the basis of Articles sold by Licensee
during such Quarter.  During each Year, excess Percentage Royalties paid
quarterly over the quarterly Minimum Royalty amount shall be carried forward to
succeeding Quarters in that Year as a credit against next due Minimum Royalty
payments.  Fourth Quarter payments of Percentage Royalties shall not carry
forward against payments due in any succeeding Years.  As of the end of each
Year (upon Licensor’s receipt of the Quarterly Statement and Percentage
Royalties for the fourth Quarter thereof), the total amount of royalties paid by
Licensee for such Year shall be the greater of five percent (5%) of Net Sales
for such Year, or the total Minimum Royalties due during that Year.  



      “5.4 Advertising Royalties. (a) At all times that the Agreement shall
remain in effect, Licensee shall pay Licensor in the manner provided for in
Section 11.5, and in conjunction with the reporting requirements set forth in
Section 7, a minimum advertising contribution to Licensor for national and
institutional advertising of Articles equal to two percent (2%) of Net Sales for
each Year (the "Minimum Advertising Contribution").  The Minimum Advertising
Contribution shall be accounted for on the basis of each Quarter, and shall be
paid in United States Dollars within thirty (30) days following the last day of
each Quarter (or portion thereof in the event of prior termination of this
Agreement for any reason).   (b) In addition to the payment of Advertising
Royalties, Licensee shall spend such additional amounts as it sees fit on
co-operative and trade advertising.”



    7.     The following Section 8.3 shall be added:



     “8.3    Payment of All Amounts Due Under Agreement.  In the event of a
termination in accordance with this Section, Licensee shall promptly pay to
Licensor all amounts due hereunder that remain unpaid for the balance of the
Term of this Agreement.”   

     8.            Section 11.5 shall be deleted in its entirety and replaced
with the following:



11.5  Manner of Payment.   All amounts payable to Licensor by Licensee pursuant
to this Agreement shall be paid by wire transfer in United States Dollars by
Licensee to Licensor in accordance with the reasonable instructions of Licensor,
or by check sent to the attention of Beth Peoples, IP Holdings, Inc., 104 Foulk
Road, Wilmington, DE, 19803.  Checks should be made payable to “IP Holdings
LLC”, or to such payee as Licensor shall designate at any time by written notice
to Licensee. 



 9. Except as otherwise set forth in this Amendment, the License shall remain in

full force and effect as originally written.



IN WITNESS WHEREOF, the Parties hereto intending to be bound hereby execute this
Amendment by their duly authorized representatives.



IP HOLDINGS LLC                                                     INNOVO, INC.

By Its Manager                                                           
Licensee

IP Management Corporation                                                    





By: ___________________                                              By:
___________________

            Its:                                                      
                        Its:                              


            EXHIBIT B



            Minimum Royalties                                    Minimum Net
Sales



Year 1 = 4/1/03 – 3/31/04                        $50,000                     
                        $1 million

Year 2 = 4/1/04 – 3/31/05                        $75,000                     
                        $1.5 million

Year 3 = 4/1/05 – 3/31/06                        $87,500                     
                        $1.75 million

Year 4 = 4/1/06 – 3/31/07                        $100,000                   
                        $2.0 million

                                                Total = $312,500        
                        Total = $6.25 million



Renewal Threshold = $10 million



Year 5 = 4/1/07 – 3/31/08                        $125,000                   
                        $2.5 million

Year 6 = 4/1/08 – 3/31/09                        $150,000                   
                        $3.0 million

Year 7 = 4/1/09 – 3/31/10                        $175,000                   
                        $3.5 million

Year 8 = 4/1/10 – 3/31/11                        $200,000                   
                        $4.0 million

                                                Total =$650,000      
                        Total = $13 million



